Citation Nr: 1203309	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a foot disability, to include pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserve, including an initial period of active duty for training (ACDUTRA) from September 1964 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  

In January 2010, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's enlistment examination reflected a normal clinical examination of the feet; however, the day after he entered his initial period of ACDUTRA he was noted to have hallux valgus and asymptomatic third degree pes planus.  

2.  The Veteran's flatfeet and hallux valgus clearly and unmistakably pre-existed his entry into the Marine Corps Reserve.

3.  The Veteran's flatfeet and hallux valgus were clearly and unmistakably not aggravated during his initial period of ACDUTRA training.  

4.  The Veteran's flatfeet and hallux valgus were not aggravated during any period of ACDUTRA.  



CONCLUSION OF LAW

The criteria for establishing service connection for a foot disability, to include pes planus, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Similar letters were sent to the Veteran in February 2007 and July 2008.  The claim was last readjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.  It is noted that the Veteran reported that Delaware County Hospital Records were destroyed.

In addition, the Board notes that the case was remanded in January 2010 to ask the Veteran to identify and authorize the release of any outstanding treatment records and to afford him a VA examination.  The Veteran was asked to identify any outstanding records in a March 2011 letter and all records have been obtained to the extent possible.  An examination and opinion was obtained in April 2010.  This examination consisted of a review of the pertinent evidence including diagnostic testing and a physical examination, after which the examiner offered a medical opinion providing a rationale for his conclusion.  Thus, the Board finds that this examination is adequate for purposes of deciding this claim.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Initially, the Board notes that entitlement to service connection for a left ankle disability was denied by the Board in January 2010 and the current issue is strictly limited to foot disability.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 


The Veteran did not serve on active duty; instead he served on periods of INACDUTRA and ACDUTRA.  He contends that he had a pre-existing foot disability that was aggravated during his initial 6 month period of ACDUTRA or during subsequent reserve service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he entered the Marine Corps Reserve with a pre-existing foot injury that was aggravated by his service during his initial period of ACDUTRA or during subsequent reserve service.  He testified that he was born with a foot deformity and as a child wore corrective shows.  He reported that during his initial period of ACDUTRA he ran and marched with heavy loads, his feet hurt, he wore through 3 pairs of boots in 10 weeks, and fell out of a run due to heat exhaustion and because his feet went out from under him.  He testified that he did not receive treatment for foot or ankle problems during this period.  The earliest date he remembers being prescribed foot orthotics is in the early 1970's, which would have been after his reserve service concluded.   

Service treatment records indicate that at the Veteran's May 1964 enlistment examination clinical evaluation of his feet was normal.  He began an initial period of ACDUTRA on September 21, 1964.  An entry into his service treatment records the next day indicates that he had third degree pes planus, bilateral, asymptomatic, as well as hallux valgus.  No other complaints, treatment, or diagnoses regarding the feet are shown during the initial period of ACDUTRA.  Service treatment records do confirm that the Veteran had heat exhaustion in September 1964.  At separation from this period of ACDUTRA in March 1965, clinical evaluation of the feet was again normal.  

A service personnel record from June 1966 indicates that the Veteran failed his physical readiness test.  The Veteran now reports that this failure was due to his foot pain preventing him from completing a required run.  At annual physical examinations for the Marine Corps Reserve, performed in June 1967, July 1968, and June 1969, clinical evaluation of the feet was normal.  In reports of medical history completed by the Veteran in conjunction with these examinations, the Veteran denied having had any foot trouble.  The Veteran's examination for discharge from the Reserve was completed in December 1969 - clinical examination of the feet was once again normal.  

In March 1973, the Veteran filed a claim for VA benefits.  He did not mention any feet problems at that time.  The present claim was filed in November 2006.  

In a November 2006 letter, a private podiatrist relayed that he had treated the Veteran for a foot condition in 1997.  The Veteran had been seen at that time for painful pes valgo planus which had been a pre-existing condition that had become symptomatic at that time.  The treatment consisted of custom orthotics.

VA treatments reflect that the Veteran began treatment with podiatry in March 2002.  He complained of having flat feet for many years and that he had worn orthotics in the past.  Examination revealed very low arch morphology on the left foot and a moderately low arch morphology on the right.  His stance without orthotics showed complete contact of the medial arch with the ground.  Treatment records later that year indicate that the Veteran had severely pronated feet bilaterally, pes planus with excessive orthotic wear, tonic peroneal spasm, severely medially displaced subtalar joint axis and rearfoot valgus.  

VA treatment records from 2005 and 2006 indicate that the Veteran had a mildly laterally displaced left foot and moderate prominence plantarly of the 1st cuneiform.  

Private podiatry records from 2006 show that the Veteran had pes plantivalgus foot posturing upon weight bearing and pronated posture with the rear foot in valgus.  A rehabilitation note reflects the Veteran's report that he had a history of flat footedness with pain starting greater than 1 year prior.  A January 2007 treatment note indicates severe pes valgus on the left.  

During a December 2007 VA podiatry appointment, the Veteran reported that he had a history of pes planus bilaterally since childhood, for which he had corrective shoes.  Over the years he reportedly managed the pain with Motrin and foot orthotics.  In December 2005 he reinjured his left foot going up and down a ladder; he started having pain in the medial ankle/foot, weakness and problems with balance and walking.  X-rays of the feet were normal.  The physician's impression was that the Veteran had chronic left ankle/foot pain - pes planus and posterior tibialis dysfunction.  

An October 2008 magnetic resonance imaging (MRI) of the left lower extremity reportedly showed advanced degenerative arthritic changes identified involving the anterior and middle subtalar joints.  

The Veteran had left foot surgery performed in January 2009.  A private treatment record from February 2009 indicates that the Veteran was status post left flatfoot reconstruction.  

The Veteran was afforded a VA feet examination in April 2010, performed by a podiatrist.  He complained of flat feet and fallen arches that pre-existed his military service.  He reported that symptoms started to develop in boot camp and he fell out on several runs because of foot pain and wore out 3 pairs of boots.  A physical examination was performed and X-rays were reviewed.  The examiner noted that the Veteran had asymptomatic collapsing flatfoot bilaterally and post-op reconstruction of the left foot with significant improvement.  The Veteran did not express any other foot complaints.  The examiner opined that because of the advanced stage of his pre-existing pes planus at entry, the increased severity of pes planus over time was within the natural progression of this disorder.  He explained that the Veteran's very brief initial period of ACDUTRA would have minimal to no effect on his condition.  In further support of his opinion, the examiner noted that pes planus of both feet was currently asymptomatic with the exception of the left when he walk over 1.5 miles.  In an addendum, the examiner noted that asymptomatic bilateral hallux valgus was also shown and that this pre-existing condition's increase in severity was not beyond natural progression during military service.  

The Veteran has also submitted multiple opinions from Dr. B.D.O, Jr., D.P.M.  In November 2008, Dr. B.D.O. reported that he had seen the Veteran for chronic pain in the left foot.  The Veteran had relayed a familial history of chronic foot pain secondary to his foot type and that he had served in the Marine Corps.  The Veteran was diagnosed with chronic flatfoot and left foot surgery was planned.  According to Dr. B.D.O., the Veteran required surgery due to the chronicity of the foot condition and the likelihood within reasonable medical certainty that his service of 7 years in the Marine Corps worsened his condition.  

In July 2009, Dr. B.D.O. noted that the Veteran's initial service physical showed hallux valgus deformity and third degree flatfoot deformity which was bilateral and asymptomatic at the time.  The Veteran told Dr. B.D.O. that he fell out of a run during boot camp because of heat exhaustion, but primarily due to flatfoot deformity and back pain.  Doctor B.D.O. opined that with a reasonable degree of medial certainty the Veteran's flatfoot condition was aggravated by his service in the Marine Corps.  

In June 2011, Dr. B.D.O. opined that it is within reasonable medical certainty that the Veteran, according to the records, had flatfoot upon entrance to the Marine Corps and that the flatfoot conditions were exacerbated and aggravated by his boot gear and the exercise which was required of him both during active and reserve status.  He noted that the condition is typically a congenital and/or familial condition which the Veteran inherited from one of his parents and that the Veteran had it since he was a young man.  According to Dr. B.D.O., the Veteran went into the service with the condition and also left the service with the condition.  Doctor B.D.O. stated that "I refute your assessment that there is no 'tie in' and opine that his condition, which was present upon his entrance to the Marine Corps, was aggravated by his participation in the United States Armed Services."  

As clinical evaluation of the feet was normal at the time of enlistment, the presumption of soundness applies in this case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the Board must determine whether there is clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation.  See id.  

The Veteran has on multiple occasions stressed that his foot disability pre-existed service and was present at his entry into the Marine Corps Reserve.  Doctor B.D.O. stated that the Veteran had flatfoot since he was a young man and he inherited it from one of his parents.  The VA examiner likewise opined that the flatfeet preexisted service.  Moreover, both hallux valgus and pes planus were noted as defects the day after the Veteran entered his initial period of ACDUTRA.  Given the above, the Board finds that the Veteran's hallux valgus and pes planus clearly and unmistakably pre-existed his entry into service.  

The record contains conflicting opinions on the question of whether the Veteran's pre-existing foot disability was aggravated during his service.
 
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board is affording more probative weight to the opinion of the VA examiner than to the opinions offered by Dr. B.D.O.  The opinions offered by Dr. B.D.O. do not account for the fact that the Veteran denied having had any foot trouble on multiple occasions throughout his time in the Marine Corps Reserve and that multiple clinical evaluations of the feet were reported as normal.  This information is crucial to this claim and must be addressed in offering a positive opinion.  Doctor B.D.O's opinions are assigned little probative value absent any explanation as to normal examination findings during service and the Veteran's denial of foot problems during service.  

Moreover, the opinions offered by Dr. B.D.O. are based in part on the Veteran's assertion that his feet caused him to fall out of runs during service.  The Board recognizes that the Veteran reports that he had trouble running as a result of foot pain, both during his initial period of ACDUTRA and subsequent reserve service in 1966.  However, the Board has assigned no probative weight to these statements and any statements indicating that he suffered from foot trouble during his initial period of ACDUTRA and during subsequent reserve service.  The Veteran is competent to report observable symptomatology, such as foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  However, in this case the Veteran has made conflicting statements in regard to foot trouble during service.  Specifically, he denied having any foot trouble at examinations in June 1967, July 1968, and June 1969.  These reports were made contemporaneous to medical examination and closer in time to the Veteran's actual service.  As such, the Board is finding the current statements relating to foot trouble during service to be lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Thus, the probative weight of the opinions offered by Dr. B.D.O. must be lessened as they are premised on an inaccurate factual history.  

The Board notes that credibility aside, while the Veteran contends that his foot disability was aggravated during service he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds the probative medical evidence on this point to be of greater weight than the Veteran's lay contentions, as questions concerning the nature, etiology and progression of pes planus requires medical expertise.

The opinion offered by the VA podiatrist is afforded high probative value as it was made after examination of the Veteran, review of the relevant history, and contains a clearly stated rationale for the opinions offered that is consistent with the factual history.  Importantly, other evidence supports the opinion offered by the VA examiner.  Clinical evaluation of the feet was consistently reported as normal throughout the Veteran's service in the Marine Corps Reserve and he consistently denied having had any foot trouble.  A November 2006 private treatment record indicates that the Veteran was seen for feet complaints in 1997 as he had become symptomatic at that time.  This reflects that the Veteran's feet did not become symptomatic until more than 25 years after his separation from the Marine Corps Reserve.  The Veteran's hallux valgus and flat feet were asymptomatic at his VA examination, which suggests that no permanent increase occurred.  

Given the above, the Board finds that the evidence in this case shows that the Veteran's flatfeet and hallux valgus were clearly and unmistakably not aggravated during his initial period of ACDUTRA and were not aggravated during any other period of ACDUTRA or INACDUTRA.  Accordingly, service connection for a foot disability, to include pes planus, is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a foot disability, to include pes planus, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


